Judgment of conviction reversed and a new trial granted, upon the ground of improper rulings. Evidence as to the relations between the complaining witness and men other than the defendant was admissible. The mother should not have been permitted to give the details of the alleged crime as stated to her by the complaining witness. Book entries in support of defendant’s alibi were improperly excluded. Hill, P. J., Rhodes, Crapser and Bliss,, JJ., concur; Heffernan, J., dissents, with a memorandum.